Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the AFCP 2.0 submitted November 2, 2021 along with the supplemental amendment submitted November 3, 2021. The AFCP 2.0 and the related supplemental amendment are entered. 
The amendments of claims 1, 2, and 4 as well as the cancellation of claim 9 are acknowledged.

Allowable Claims
Claims 1-8 and 10-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Shemesh (US 7,670,326), which does not disclose the required limitations of each leg protruding from the outer surface of the septum housing as required by amended claim 1. Furthermore, Applicant’s arguments regarding this limitation in sections 6.5-6.7  of the November 2, 2021 Remarks are persuasive and the previous rejections over Shemesh are withdrawn. Additionally, the most recent amendments overcome previous 35 USC 112 (b) and 35 USC 112 (a) rejections, which are also withdrawn.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781